IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHRISTINA PAYLAN, M.D.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5466

DEPARTMENT OF HEALTH,

      Respondent.

___________________________/

Opinion filed March 13, 2015.

Petition for Writ of Certiorari.

Christina Paylan, pro se, for Petitioner.

Therese A. Savona, Chief Appellate Counsel, Department of Health, Tallahassee,
for Respondent.




PER CURIAM.

      DENIED. See Mendelsohn v. Fla. Dep’t of Health, 68 So. 3d 965, 967 (Fla. 1st

DCA 2011); § 456.074(1), Fla. Stat. (2014).



ROBERTS, ROWE, and MAKAR, JJ., CONCUR.